Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00156-CV
____________
 
SOILA E. FLORES,
Appellant
 
V.
 
MARY H. FLORES,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No.
857025
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 20, 2006.  The clerk=s record was filed on March 16,
2007.  The reporter=s record was filed April 4, 2007.  No brief was filed.
On May
31, 2007, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before July 2, 2007, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




On June
29, 2007, appellant filed a motion for extension of time to file his brief. 
The motion was denied for failure to comply with Tex. R. App. P. 9.1(b).  Appellant did not tender a brief at
that time.  Appellant has not attempted to file another request for extension of
time to file his brief.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Chief
Justice Hedges, Justices Yates, and Frost.